Citation Nr: 0111393	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-47 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, from October 1980 to October 1986, and from 
November 1986 to November 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied eligibility for educational assistance under 
Chapter 30 of Title 38 of the United States Code.  

FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was on active duty during the entire period 
extending from October 19, 1984 to July 1, 1985.

4.  After June 30, 1985, the veteran did not serve at least 
three years of continuous active duty, and he was not 
discharged or released from active duty because of a service-
connected disability, a preexisting medical condition not 
characterized as a service-connected disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  



CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30 of Title 38, United States Code.  38 U.S.C.A. §§ 3011, 
3018A, 3018B (West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7020, 
21.7044 (2000); VAOPGCPREC 2-2001 (January 9, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects the veteran had three periods of active 
service.  He served in the Navy from October 1975 to October 
1979, and from October 1980 to October 1986.  He also served 
in the Army from November 1986 to November 1989.  

In May 1996, the veteran filed an application for Chapter 30 
educational benefits.  In the application, he indicated that 
he had completed schooling until the 10th grade and had 
received his general equivalency degree (G.E.D.) in October 
1975.  

In May 1996, the RO denied the veteran's claim for Chapter 30 
educational benefits.

In his notice of disagreement, the veteran indicated that he 
was currently in school and was in need of financial 
assistance.  In his August 1996 substantive appeal, the 
veteran stated that he served continuously until October 28, 
1986 at which time he enlisted in the Army.  He reported that 
he was discharged on October 29, 1986 because the Army had 
enlisted him as an E-6.  He stated that he was told to go 
home and enlist in November 1986 as an E-5.  The veteran 
alleged that he was under the old Vietnam bill extended to 
present bills.  He also stated that had this law been in 
effect at the time of his transfer, he would not have 
transferred from the Navy to the Army.  

Analysis

The veteran essentially contends that he is entitled to 
educational assistance benefits under Chapter 30 of Title 38 
of the United States Code because he served three years of 
continuous service after June 30, 1985.  

An individual may be entitled to educational assistance 
benefits under Chapter 30 if he first entered on active duty 
as a member of the Armed Forces after June 30, 1985, or if he 
was eligible for an educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1); 38 C.F.R. § 21.7040.  In the instant case, the 
veteran did not first enter active duty after June 30, 1985, 
rather, he first entered active duty in October 1975.  
Therefore, he does not qualify for Chapter 30 educational 
assistance benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  The record indicates that the veteran did 
have remaining Chapter 34 eligibility as of December 31, 
1989.  

The law provides that certain individuals with Chapter 34 
eligibility, like the veteran, may establish eligibility for 
educational assistance under Chapter 30 if all of the 
following six requirements are met:  (1) the individual must 
have established eligibility for educational assistance under 
Chapter 34; (2) as of December 31, 1989, the individual must 
have Chapter 34 benefits remaining; (3) the individual must 
complete the requirements of a secondary school diploma 
before January 1, 1990, or successfully complete the 
equivalent of 12 semester hours in a program leading to a 
standard college degree, which may be done at any time; (4) 
after June 30, 1985, the individual must have served at least 
three years of continuous active duty in the Armed Forces, or 
must be discharged or released from active duty for a 
service-connected disability, (b) for a medical condition 
which preexisted service on active duty and which VA 
determines was not service-connected, (c) for hardship, (d) 
involuntarily for convenience of the Government as a result 
of reduction in force, or (f) for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department 
concerned; (5) upon completion of the requisite active duty 
service, the individual must continue on active duty, be 
discharged from active duty with an honorable discharge, be 
released after service on active duty characterized by the 
Secretary concerned as honorable service, or be released from 
active duty for further service in a reserve component; and 
(6) the individual must have been on active duty at any time 
between October 19, 1984 and July 1, 1985, and continued on 
active duty without a break in service.  See 38 U.S.C.A. 
§ 3011; 38 C.F.R. § 21.7044.

Applying the law to the facts in this case, the veteran meets 
the first two requirements establishing eligibility for 
Chapter 30 benefits in that he had remaining months of 
Chapter 34 benefits as of December 31, 1989.  See 38 C.F.R. 
§ 21.7044(a)(1) and (2).  The veteran also meets the third 
requirement as he received his GED before January 1, 1990.  
See 38 C.F.R. § 21.7044(a)(3).  The veteran meets the fifth 
requirement as he continued on active duty after having the 
requisite active duty service and was subsequently honorably 
discharged.  See 38 C.F.R. § 21.7044(a)(5).  The veteran also 
meets the sixth requirement as he was on active duty during 
the entire period commencing on October 19, 1984 and ending 
on July 1, 1985.  See 38 C.F.R. § 21.7044(a)(6).

However, the veteran does not meet the fourth requirement, 
which states that an individual must have served at least 
three years of continuous active duty in the Armed Forces 
after June 30, 1985.  See 38 C.F.R. § 21.7044(a)(4)(i).  In 
this regard, it is noted that as of June 30, 1985, the 
veteran was serving on active duty in the Navy.  However, on 
October 28, 1986, he was discharged from the Navy.  There is 
no evidence which shows that he was discharged or released 
from active duty in the Navy because of a service-connected 
disability, a preexisting medical condition not characterized 
as a service-connected disability, for hardship, for 
convenience of the Government as a result of reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct. See 38 C.F.R. § 21.7044(a)(4)(ii).  
Rather, the veteran's Department of Defense Form 214 reflects 
that he was discharged because of the expiration of his term 
of enlistment.  

Statutory provisions distinguish between "continuing on 
active duty without a break in service" during the period 
beginning on October 19, 1984 and ending July 1, 1985, from 
the requirement of three years of "continuous active duty" 
after June 30, 1985.  The former is required to satisfy 
38 U.S.C.A. § 3011(a)(1)(B) and 38 C.F.R. § 21,7044(a)(6), 
and the latter is required to satisfy 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) and 38 C.F.R. § 21.7044(a)(4).  The 
veteran satisfies 38 U.S.C.A. § 3011(a)(1)(B) and 38 C.F.R. 
§ 21.7044(a)(6) in that he served on active duty during the 
entire period commencing on October 19, 1984 and ending on 
July 1, 1985.  Thus, the pertinent question is whether the 
veteran's active duty in the Navy from October 1980 to 
October 1986 and in the Army from November 1986 to November 
1989 constitutes at least three years of "continuous active 
duty" after June 30, 1985.  "Continuous active duty" means 
active duty without interruption.  An interruption will only 
be found when an individual receives a complete separation 
from active duty.  See 38 C.F.R. § 21.7044(a)(6).  Examples 
of service breaks that do not constitute interruptions are 
listed under 38 C.F.R. § 21.7044(a)(6)(ii)-(vi) and include 
stints at civilian educational institutions and service 
academies, among other things.  Inasmuch as none of the 
listed examples are in any way applicable to the veteran's 
claim, it must be determined that the veteran's October 1986 
separation from the Navy constitutes an interruption in 
active duty and that his three periods of active duty in the 
Navy and Army do not constitute "continuous active duty" 
such as to satisfy the basic Chapter 30 eligibility 
requirement of three years of continuous active duty after 
June 30, 1985.  

The veteran has argued that he is eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i) because he 
served on active duty continuously for three years at some 
point after June 30, 1985.  Specifically, he served his third 
period of active service from November 1986 to November 1989.  
However, the VA Office of General Counsel has held that 
although an interruption of less than 90 days would not 
constitute a "break in service" under 38 C.F.R. 
§ 21.7020(b)(5), it would violate the requirement that the 
individual have served 3 continuous years on active duty 
after June 30, 1985, since an interruption of any length 
(following a complete separation from service) would not meet 
the definition of "continuous active duty" under 38 C.F.R. 
§ 21.7020(b)(6).  The General Counsel further held that to 
qualify for Chapter 30 educational assistance benefits under 
Title 38 of the United States Code, the individual must have 
served continuously on active duty from July 1, 1985 to July 
1, 1988.  See VAOPGCPREC 2-2001 (January 9, 2001).  Thus, 
because the veteran did not have continuous active duty from 
July 1, 1985 to July 1, 1988, his claim must fail.  

The Board notes that notwithstanding any of the 
aforementioned provisions, an individual who was 
involuntarily separated after February 2, 1991, or who 
separated pursuant to voluntary separation incentives under 
section 1174a and 1175 of Title 10 may be entitled to Chapter 
30 benefits under 38 U.S.C.A. § 3018A or 3018B, provided 
certain criteria are met.  The veteran, in this case, was 
neither discharged involuntarily or pursuant to voluntary 
separation incentives.  In light of the foregoing, the 
veteran is not eligible for Chapter 30 benefits under 
38 U.S.C.A. § 3018A, 3018B.

The veteran has indicated in his substantive appeal that VA 
employees were unaware of the consequences of this law at the 
time of his transfer.  It is unclear if the veteran is 
alleging that he was told that he would remain eligible for 
his educational assistance benefits after a transfer to the 
Army.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that even where 
employees of the Federal Government provide inaccurate 
information regarding entitlement to benefits, "the remedy. 
. .cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met."  
See Harvey v. Brown, 
6 Vet. App. 416 (1994); see also OPM v. Richmond, 496 U.S. 
414 (1990) (payment of Government benefits must be authorized 
by statute; therefore, erroneous advice by a Government 
employee cannot be used to estop the Government from denying 
benefits).

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran that he had 13 years of service on 
active duty.  However, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific and the Board is bound by 
them.  Since payment of government benefits must be 
authorized by statute and pertinent provisions of the statute 
provide that the veteran has not fulfilled basic service 
eligibility criteria, the veteran's claim for Chapter 30 
educational assistance benefits must fail.  

Thus, the Board concludes that the veteran has failed to 
establish that he is eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law and not on the facts of the case, the 
claim must be denied on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30 of Title 38, United States 
Code, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

